DETAILED ACTION
The following is a Final Office action in response to applicant’s amendment and remarks filed on 02/02/2022.  Claims 1-6 have been amended, and new Claim 7 has been added.  Therefore, Claims 1-7 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In view of applicant’s amendment to Claims 1-6, applicant’s arguments in the remarks filed 02/02/2022 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102(e) and 103(a) rejections are hereby withdrawn.  The objections to Claims 3 and 6 are also withdrawn.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the target application" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-6 are allowed over the prior art.
The closest prior art of record consisted of the following references:
Carrez et al. (US 20030233634 A1) discloses an environment that is based on a computer system, comprising a target and a host, including a debugger, capable of issuing commands to obtain information on the target. The host further has a server, capable of communicating with the target, generally through a target agent, to access target condition data concerning target objects. The server has a server module for elaborating, maintaining and giving access to an object-oriented tree representation of the target objects. The target condition data are attributes of the target objects, each of which also has available operations and methods. A survey tool interface is capable of answering at least some of the debugger commands with information derived from said tree representation. The commands are converted into available operations.
Ray et al. (US 20040221269 A1) discloses debugging of bifurcated processes that allows a debugger to: (1) read and/or write process memory for the debuggee process; (2) get and/or set the thread context for the debuggee process threads; (3) control running threads of the debuggee process; and (4) handle debug events. Bifurcated processes include a shadow process whereby threads are scheduled and a corresponding work process which handles the actual work to be done by the process. The reading and writing of process memory and the getting and setting of the context is done by passing the request to the execution environment in which the work process is executing. The control of threads of the debuggee process is handled by requesting that the execution environment in which the shadow process is running perform the request. Debug events are routed to the debugger from the execution environment in which the work process is executing.
Golan et al. (US 20060075462 A1) discloses a system for receiving from a process a policy applicable to another process, the system comprising: an update process operable to deliver a policy applicable to a legacy application program, the update process not a process of the legacy application program; and a policy loader component operable to receive the policy applicable to the second process from the first process, the policy loader component also operable to store the received policy in a policy repository and associate the policy with the legacy application program, such that the stored policy is applied to an instance of the application program.
Korhonen (US 7036129 B1) discloses a hardware access layer interface for performing diagnostics in a computer system having an operating system and at least one hardware device. The interface is a registering and synchronizing agent in the given operating system. The interface has a device driver for managing the hardware device, a kernel module for communicating with the device driver and the operating system, and a diagnostic module for coordinating with the kernel module and/or the device driver in order to perform diagnostics on the hardware device. The interface enables the device driver to publish its capabilities to interested diagnostic modules or the module responsible for managing the device.
Witt (US-5623627-A) disclosed a microprocessor core and a set associative first level cache both located on a common semiconductor die. A replacement cache, which is at least as large as approximately one half the size of the first level cache, is situated on the same semiconductor die and is coupled to the first level cache. In the event of a first level cache miss, a first level entry is discarded and stored in the replacement cache. When such a first level cache miss occurs, the replacement cache is checked to see if the desired entry is stored therein. If a replacement cache hit occurs, then the hit entry is forwarded to the first level cache and stored therein. If a cache miss occurs in both the first level cache and the replacement cache, then a main memory access is commenced to retrieve the desired entry. In that event, the desired entry retrieved from main memory is forwarded to the first level cache and stored therein. When a replacement cache entry is removed from the replacement cache by the replacement algorithm associated therewith, that entry is written back to main memory if that entry was modified.
Spies et al. (US-5689565-A) disclosed a cryptography system architecture that provides cryptographic functionality to support an application requiring encryption, decryption, signing, and verification of electronic messages. The cryptography system has a cryptographic application program interface (CAPI) which interfaces with the application to receive requests for cryptographic functions. The cryptographic system further includes at least one cryptography service provider (CSP) that is independent from, but dynamically accessible by, the CAPI. The CSP provides the cryptographic functionality and manages the secret cryptographic keys. In particular, the CSP prevents exposure of the encryption keys in a non-encrypted form to the CAPI or application. The cryptographic system also has a private application program interface (PAPI) to provide direct access between the CSP and the user. The PAPI enables the user to confirm or reject certain requested cryptographic functions, such as digitally signing the messages or exportation of keys.
Mayer (US-20010016916-A1) disclosed a program-controlled unit with an on-chip debug support (OCDS) module and a method for debugging a program-controlled unit fitted with the OCDS module by using an external debugger. The described program-controlled unit is characterized in that it includes an access authorization controller unit ensuring that read and/or write accesses to internal and/or external registers, storage and/or the like requested to the OCDS module by components that can be addressed by the OCDS module are executed only when the device requesting relevant access has proven its access authorization. This minimizes the danger of misusing the OCDS module in case of unlimited OCDS module performance.
Hashimoto et al. (US-20010018736-A1) disclosed a tamper resistant microprocessor that saves a context information for one program whose execution is to be interrupted, where the context information contains information indicating an execution state of that one program and the execution code encryption key of that one program. An execution of that one program can be restarted by recovering the execution state of that one program from the saved context information. The context information can be encrypted by using the public key of the microprocessor, and then decrypted by using the secret key of the microprocessor.
Ueki (US-6345383-B1) disclosed a debugging support method for object-oriented programs by which the debug target objects may be designated and a debugging support method equipped with various means for realizing said method. A first designation means designates an object as the debug target object. At a second designation means, a destination designation means designates the destination of the event history and a range designation means designates the range of objects targeted for debug support. While said designation is registered in a storage means, a second sending means notifies a collection means of the messages received by a receiving means and messages sent by a first sending means. After the completion of the processes, a cancellation means deletes the registered contents in the storage means.
Gard et al. (US-20030005417-A1) disclosed a debugger for a hardware-implemented operating system that supports one or more processors includes a host debug and a user interface. The host debug is operable to connect to a kernel processing unit of the hardware-implemented operating system via a test interface such as a Joint Test Access Group (JTAG) interface, to request information concerning internal objects of the kernel processing unit during the operation of the processors, and to receive the requested information without disturbing the operation of the processors. The user interface is then used to present the requested information to the user. In one embodiment, the debugger further includes a target resident debug server that is scheduled by the kernel processing unit to execute debugging commands issued by the host debug (e.g., a command to collect information resident in the processor's data space, a command to set a breakpoint, a command to respond to a breakpoint, etc.). The target resident debug server executes the debugging commands without unreasonable interference with the operation of the processors.
Tabe et al. (US-6622184-B1) disclosed an information processing system that protects information stored in the ROM of the system from unauthorized access by means of a debug tool. The information processing system includes a ROM for storing an unlocking program and a user program; a CPU for executing said unlocking program and said user program stored in said ROM; an on-chip debug circuit serving to output debug information of said user program as executed by said information processing system; and a debug function disabling circuit serving to disable debug functions of said on-chip debug circuit at power up and to enable the debug functions of said on-chip debug circuit when said unlocking program has been executed.
Iwata et al. (US-6662314-B1) disclosed a microcomputer that permits direct control of a rewrite operation on an internal flash-memory to enhance the efficiency of a debugging operation. The microcomputer has a first storage means that stores a program for rewriting data into an internal flash memory, a second storage means that stores internal flash information about the internal flash memory, an interface that makes a connection to a debugging tool, and a CPU. The CPU allows reading of the internal flash information by the debugging tool through the interface, receiving of write data based on the internal flash information from the debugging tool through the interface, and rewriting of the write data as new contents into the internal flash memory in accordance with the program for rewriting data into the internal flash memory.
Watt (US-20040143714-A1) disclosed a processor operable in a plurality of modes and a plurality of domains, said plurality of domains comprising a secure domain and a non-secure domain, said plurality of modes including at least one non-secure mode being a mode in the non-secure domain and at least one secure mode being a mode in the secure domain. The processor is operable such that when executing a program in a secure mode the program has access to secure data which is not accessible when the processor is operating in a non-secure mode. A memory unit is also provided that comprises a plurality of entries and is operable to store data required by the processor. Each entry is operable to store one or more data items consisting of either secure data or non-secure data, and a flag is associated with each entry in the memory unit to store a value indicating whether the one or more data items stored in the associated entry are secure data or non-secure data. When the processor is operating in the at least one non-secure mode, the memory unit is operable, upon receipt of a memory access request issued by the processor when access to an item of data is required, to prevent access to any data item within an entry of the memory unit that the associated flag indicates has secure data stored therein.
However, none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of Claims 1-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Held (US 5889988 A) is cited for a debugger that is multi-task aware and capable of providing symbolic support to a graphical user interface (GUI)
Tran (US 20050216895 A1) is cited for a method and apparatus for debugging of an OS kernel and applications software that does not require use of a hardware probe, debug both user-mode programs and a significant body of the OS kernel code, allows the OS to continue servicing exceptions while debugging; leverages OS built-in device drivers for communicating devices to communicate with the host debugger, and can debug a production version of the OS kernel
Lescouet et al. (US 20070074223 A1) is cited for a hardware resource dispatcher that executes in its own environment and is able to debug an operating system where no code is shared between the hardware resource dispatcher acting as a debug agent and the systems being debugged. This allows the debugging of even kernel low level code such as exception vectors or interrupt service routines.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

06.15.2022